                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                   3:20-cv-533-MOC-DSC

 AMERICAN TIRE DISTRIBUTORS, INC.,                        )
                                                          )
                           Plaintiff,                     )
                                                          )
 Vs.                                                      )                  ORDER
                                                          )
                                                          )
 MATTHEW RUMBAUGH, et al.,                                )
                                                          )
                      Defendants.                         )


       THIS MATTER is before the Court on the parties’ Stipulation to Order on Expedited

Discovery, (Doc. No. 23).

       The parties’ Stipulation is APPROVED, and the parties shall commence limited discovery

in accordance with the Stipulation, the Protective Order attached as Exhibit 1 (Doc. No. 23-1), and

the Forensic Protocol attached as Exhibit 2 (Doc. No. 23-2).

       IT IS SO ORDERED.


Signed: November 2, 2020




                                                -1-



       Case 3:20-cv-00533-MOC-DCK Document 25 Filed 11/02/20 Page 1 of 1
